                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:19-cv-542-MOC-DSC

REMI HOLDINGS, LLC,                 )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
WILLIAM THOMAS,                     )                        ORDER
 NEATHAMER III, et al.,             )
                                    )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on Plaintiff’s Motion to Dismiss Defendant

Thomas & Associates, LLC’s counterclaim. (Doc. No. 14).

       I.      BACKGROUND

       Plaintiff Remi Holdings, LLC filed this action on September 18, 2019, against

Defendants William Thomas Neathamer III, Brian Gibbs, Melissa Hughes, and Thomas &

Associates, LLC.1 Plaintiff alleges essentially that Defendants sold Plaintiff’s services using

another name and at a marked-up price, giving rise to claims sounding in breach of contract and

tort. Defendant Thomas & Associates, LLC has alleged three counterclaims against Plaintiff: (1)

breach of contract, (2) declaratory judgment, and (3) tortious interference with prospective

economic advantage. Plaintiff now moves to dismiss the counterclaim for tortious interference

with prospective economic advantage for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Defendant has responded to the motion to dismiss, and the



1 Plaintiff originally filed this action in state court, but Defendants subsequently removed this
action based on diversity jurisdiction.
                                                    1
matter is ripe for disposition.

        II.     STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) provides that a motion may be dismissed for

failure to state a claim upon which relief can be granted. A motion to dismiss pursuant to Rule

12(b)(6) tests the sufficiency of the complaint without resolving contests of fact or the merits of a

claim. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992), cert. denied, 510

U.S. 828 (1993). Thus, the Rule 12(b)(6) inquiry is limited to determining if the allegations

constitute “a short and plain statement of the claim showing the pleader is entitled to relief”

pursuant to Federal Rule of Civil Procedure 8(a)(2). To survive a party’s motion to dismiss,

factual allegations in the complaint must be sufficient to “raise a right to relief above a

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Thus, a complaint

will survive if it contains “enough facts to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

        For the purposes of a Rule 12(b)(6) analysis, a claim has facial plausibility “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The

Court must draw all reasonable factual inferences in favor of the nonmovant. Priority Auto Grp.,

Inc. v. Ford Motor Co., 757 F.3d 137, 139 (4th Cir. 2014). In a Rule 12(b)(6) analysis, the Court

must separate facts from legal conclusions, as mere conclusions are not entitled to a presumption

of truth. Iqbal, 556 U.S. at 678. Importantly, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. However, well-pleaded

factual allegations are entitled to a presumption of truth, and the court should determine whether

the allegations plausibly give rise to an entitlement to relief. Id. at 679.

                                                    2
       III.      DISCUSSION

       Given the lenient pleading standards of Iqbal and Twombly, the Court will deny the

motion to dismiss at this time and hold the matter under consideration pending further

development of the record and summary judgment motions.

       IV.       CONCLUSION

       Plaintiff’s motion to dismiss Defendant’s counterclaim is denied, pending further

development of the record, and the Court will issue a ruling after discovery and the parties’ filing

of summary judgment motions.

       IT IS, THEREFORE, ORDERED that:

       1.     Plaintiff’s Motion to Dismiss, (Doc. No. 14), is DENIED at this time, pending

              further review after the parties conduct discovery.



 Signed: February 11, 2020




                                                   3
